The terms of the dispositional order have been rendered moot by a subsequent order continuing the placement of the children (see Matter of Angelyna G., 46 AD3d 304 [2007]; Matter of D./B. Children, 303 AD2d 229 [2003]). We further observe that respondent’s challenge to the order of disposition is unpreserved since she never objected to the order or otherwise contested the placement of the children (see e.g. Matter of Mary Alice V., 222 AD2d 594 [1995], lv denied 87 NY2d 811 [1996]).
The finding that respondent neglected Jessica was supported by a preponderance of the evidence (see Matter of Evan F., 48 *272AD3d 811 [2008]; Matter of John N., 19 AD3d 497, 498-499 [2005]; Family Ct Act § 1012 [f] [i] [A]). The court appropriately took note of the detrimental effect of respondent’s threat, made in the children’s presence, to kill both them and herself rather than allow them to be taken from her. Respondent’s decision to keep Jessica, who has special needs, from attending school for 44 days with no alternative plan for her education was an unreasonable overreaction to an incident in which a school bus driver left the child at the wrong bus stop. The evidence also shows that respondent refused offers of carfare, was unwilling to walk the child to or from the school, which was located six blocks from the family’s abode, and failed to make any effort to ensure that Jessica’s basic educational needs were met (compare Matter of Alexander D., 45 AD3d 264 [2007]). However, while this Court is concerned that both children receive an adequate education, no evidence was received establishing that respondent’s younger daughter, Raeign, had excessive absences from school. In the absence of any indication that Raeign’s basic educational needs went unmet, Family Court’s implicit finding of derivative neglect lacks record support (cf. Matter of Ember R., 285 AD2d 757, 759 [2001], lv denied 97 NY2d 604 [2001]). Concur—Tom, J.P., Gonzalez, Williams, Moskowitz and Freedman, JJ.